January 27, 2006


Mr. Doug W. Ray
Ray Wood & Bonilla LLP
2700 Bee Caves Road #200
Austin, TX 78746


Ms.  Donna  G.  Davidson
Potts & Reilly, L.L.P.
401 West 15th Street, Suite 850
Austin, TX 78701
Mr. Patrick O. Keel
1603 Westover Road
Austin, TX 78703



Honorable John K. Dietz
250th District Court
P. O. Box 1748
Austin, TX 78767

RE:   Case Number:  06-0040
      Court of Appeals Number:  03-06-00014-CV
      Trial Court Number:  D-1-GN06-000057

Style:      IN RE  THE HONORABLE ROBERT FRANCIS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  The emergency relief requested is dismissed  as
moot.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Ms. Diane O'Neal         |